Name: Commission Regulation (EEC) No 3706/88 of 24 November 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 88 Official Journal of the European Communities No L 325/25 COMMISSION REGULATION (EEC) No 3706/88 of 24 November 1988 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 13 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p . 7. P) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 325/26 Official Journal of the European Communities 29 . 11 . 88 ANNEX 1 . Operation Nos (') : 1102/88 and 1103/88 2. Programme : 1987 and 1988 3 . Recipient : M. G. Coosemans, UNHCR, Case PÃ ³stale 2500, CH-1211 Geneva 2 Depot, tel . 39 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : The UNHCR Regional Liaison Representative for Africa, Ground Floor, EEC Building, Bole Road Higher 18 , Kebele 26, House No 519, 001 Addis Ababa, Ethiopia 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality , of the goods (3): See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) ; specific characteristics : protein content 11 % minimum 8 . Total quantity : 13 000 tonnes 9. Number of lots : two (A : 8 000 tonnes ; B : 5 000 tonnes) 10 . Packaging and marking (4) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1a): Supplementary markings on the packing :  A : 'ACTION No 1102/88 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE PROGRAMME IN ETHIOPIA / FOR FREE DISTRIBUTION'  B : 'ACTION No 1103/88 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR ASSISTANCE PROGRAMME IN ETHIOPIA / FOR FREE DISTRIBUTION' 11 . Method of mobilization : the Community market / 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 1 . 1989 18 . Deadline for the supply : 28 . 2. 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 13 . 12. 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 1 . 1989, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 31 . 1 . 1989 (c) deadline for the supply : 15. 3 . 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10. 11 . 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10 . 1988, p. 63 29 . 11 . 88 Official Journal of the European Communities No L 325/27 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, - page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  fumigation certificate . . (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.